Appeal Dismissed and Memorandum Opinion filed April 21, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00122-CV

      DEBORA GUAJARDO AND FRANCISCO LOZANO, Appellants
                                         V.
   ROLEGIO RAMOS, JR., ELIZABETH FLORES-SAUCEDO, AES
INVESTMENTS LLC, AND AARON E. STYRON D/B/A PRIME REALTY
                    GROUP, Appellees

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-83206

                          MEMORANDUM OPINION
      This is an appeal from a judgment signed November 5, 2019. The notice of
appeal was filed February 3, 2020. No clerk’s record has been filed. The clerk
responsible for preparing the record in this appeal informed the court that appellants
did not make arrangements to pay for the record. On March 9, 2020, the court
notified all parties of the court’s intention to dismiss the appeal for want of
prosecution unless, within fifteen days, appellants paid or made arrangements to pay
for the record and provided this court with proof of payment. See Tex. R. App. P.
37.3(b). No such proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         2